 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     KNEPPER & CLARK LLC
 4   5510 So. Fort Apache Rd, Suite 30
     Las Vegas, NV 89148
 5
     Phone: (702) 856-7430
 6   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 7   Email: miles.clark@knepperclark.com
 8
     David H. Krieger, Esq.
 9   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                       DISTRICT OF NEVADA
17   STEPHANIE WOODWARD,                           Case No.: 2:19-cv-00019-APG-DJA
18
                    Plaintiff,
19                                                 STIPULATION OF DISMISSAL OF
     vs.
20                                                 TRANS UNION LLC, WITH PREJUDICE
     EQUIFAX INFORMATION SERVICES, LLC;
21
     EXPERIAN INFORMATION SOLUTIONS,
     INC.; TRANS UNION LLC; and WELLS                            ORDER
22
     FARGO HOME MORTGAGE,
23
                 Defendants.
24          PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
25
     the parties have stipulated to the dismissal of Defendant Trans Union LLC, from the above
26
     captioned action, with prejudice.
27

28
     //
     STIPULATION OF DISMISSAL OF TRANS UNION LLC, WITH PREJUDICE - 1
 1   Each party will bear its own fees and costs.
 2
            IT IS SO STIPULATED.
 3          Dated August 14, 2019.

 4    KNEPPER & CLARK LLC                            NAYLOR & BRASTER

 5    /s/ Miles N. Clark                             /s/ Andrew J. Sharples
 6    Matthew I. Knepper, Esq.                       Jennifer L. Braster, Esq.
      Nevada Bar No. 12796                           Nevada Bar No. 9982
 7    Miles N. Clark, Esq.                           Andrew J. Sharples, Esq.
      Nevada Bar No. 13848                           Nevada Bar No. 12866
 8    Email: matthew.knepper@knepperclark.com        Email: jbraster@nblawnv.com
 9    Email: miles.clark@knepperclark.com            Email: asharples@nblawnv.com

10    HAINES & KRIEGER LLC                           JONES DAY
      David H. Krieger, Esq.                         Cheryl L. O’Connor, Esq.
11    Nevada Bar No. 9086                            Nevada Bar No. 14745
      Email: dkrieger@hainesandkrieger.com           Email: coconnor@jonesday.com
12

13    Counsel for Plaintiff                          Counsel for Defendant
                                                     Experian Information Solutions, Inc.
14
      ALVERSON TAYLOR & SANDERS
15
      /s/ Trevor Waite
16
      Kurt R. Bonds, Esq.
17    Nevada Bar No. 6228
      Trevor Waite, Esq.
18    Nevada Bar No. 13779
19
      Email: kbonds@alversontaylor.com
      Email: twaite@alversontaylor.com
20
      Counsel for Defendant
21    Trans Union LLC
22                             ORDER GRANTING
          STIPULATION OF DISMISSAL OF TRANS UNION LLC WITH PREJUDICE
23

24
         IT IS SO ORDERED.
25
                                   _________________________________________
26                                 UNITED STATES DISTRICT COURT JUDGE
27
                                   DATEDAugust
                                   Dated: this ____
                                                 14,day of _________ 2019.
                                                     2019.
28
     STIPULATION OF DISMISSAL OF TRANS UNION LLC, WITH PREJUDICE - 2
